                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON

FAYETTE MIDDLE ANCHOR, LLC,       )
agent of CBL & ASSOCIATES         )
MANAGEMENT, INC.,                 )           Civil Case No.
                                  )           5:19-cv-62-JMH
      Plaintiff,                  )
                                  )       MEMORANDUM OPINION
v.                                )            AND ORDER
                                  )
KINNUCAN ENTERPRISES, INC.,       )
                                  )
      Defendant.                  )

                                  ***
     This matter comes before the Court on Plaintiff Fayette Middle

Anchor, LLC’s (“Middle Anchor”) Motion for Summary Judgment [DE

11]. Having considered the matter fully, and being otherwise

sufficiently advised, Middle Anchor’s Motion for Summary Judgment

[DE 11] will be granted in part, insofar as it pertains to Kinnucan

Enterprises, Inc. (“Kinnucan”) breaching the Shopping Center Lease

Agreement   (“Lease”),   Middle    Anchor’s    request   for   damages

pertaining to unpaid rent and related charges for rental payments

that have become due, and Middle Anchor’s request for attorneys’

fees. However, Middle Anchor’s Motion [DE 11] will be denied in

part, insofar as it requests damages for unpaid rental payments

that have yet to become due and costs and expenses related to

Kinnucan’s breach. Furthermore, the Court will direct the Parties

to provide further briefing pertaining to the damages in this

matter.
               I. FACTUAL AND PROCEDURAL BACKGROUND

     The facts in this case are undisputed. On November 10, 2015,

Kinnucan agreed to lease certain premises in Fayette Mall from

Middle Anchor, the landlord, for a period of ten (10) years. [DE

1-1, 2; DE 11-1]. Kinnucan failed to pay rent and the associated

late charges and interest under the terms of the Lease for the

month of December 2018. [DE 1-1, at 4; DE 11, at 3]. On December

21, 2018, Middle Anchor sent Kinnucan a Notice of Default Non-

Payment (“December Notice”) [DE 11-3] informing Kinnucan of its

failure to pay rent for the month of December 2018. Id. On January

8, 2019, Kinnucan abandoned the leased premises. Id. On January

10, 2019, Middle Anchor sent Kinnucan another Notice of Default

Non-Payment   (“January   Notice”)       [DE   11-4]   detailing   Kinnucan’s

missed rental payments for both December 2018 and January 2019 and

the associated late charges and interest. Id. Kinnucan failed to

cure its defaults under the Lease. Id.

     On August 23, 2019, Middle Anchor moved for summary judgment,

requesting the Court find Kinnucan breached the lease and award

Middle Anchor damages of $3,211,547.43 for rent and $5,967.50 in

attorneys’ fees and costs associated with this action. [DE 11]. In

response, Kinnucan does not dispute that the Lease is a binding

enforceable contract or that it breached the Lease. [DE 14].

However, Kinnucan contends that a genuine issue of material fact

exists regarding the amount of damages. Id.

                                     2
                          II. STANDARD OF REVIEW

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A genuine dispute exists on a material fact, and thus

summary   judgment   is   improper,   if   the   evidence   shows   ‘that   a

reasonable jury could return a verdict for the nonmoving party.’”

Olinger v. Corporation of the President of the Church, 521 F. Supp.

2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

existence of a scintilla of evidence in support of the plaintiff’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

at 252. “The central issue is ‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of

law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).

     The moving party has the initial burden of demonstrating the

basis for its motion and identifying those parts of the record

that establish the absence of a genuine issue of material fact.

Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

The movant may satisfy its burden by showing “that there is an

absence of evidence to support the non-moving party’s case.”

                                      3
Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

has satisfied this burden, the non-moving party must go beyond the

pleadings and come forward with specific facts demonstrating the

existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

Moreover, “the nonmoving party must do more than show there is

some metaphysical doubt as to the material fact. It must present

significant probative evidence in support of its opposition to the

motion   for   summary   judgment.”   Hall   Holding,   285   F.3d   at   424

(internal citations omitted).

     The Court “must construe the evidence and draw all reasonable

inferences in favor of the nonmoving party.” Pennington v. State

Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986)). However, the Court is under no duty to

“search the entire record to establish that it is bereft of a

genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

(6th Cir. 2001). Rather, “the nonmoving party has an affirmative

duty to direct the court’s attention to those specific portions of

the record upon which it seeks to rely to create a genuine issue

of material fact.” Id.

                             III. DISCUSSION

     Kinnucan does not dispute that it breached the Lease, so the

Court will find Middle Anchor is entitled to summary judgment on

                                      4
this issue without further discussion. On the other hand, the

issues involving damages are not so easily determined.

                         A. DAMAGES FOR RENT

     Instead of solely seeking Kinnucan’s missed rental payments

and related charges, Middle Anchor also wishes to be compensated

for accelerated rent and related charges from the time of the

default, December 2018, to the end of the lease term, April 30,

2026. [DE 11, at 6; DE 11-5]. While the Court agrees Middle Anchor

is entitled to damages for unpaid rent and related charges, for

the reasons stated below, the Court is not persuaded to grant

Middle Anchor the full $3,211,547.43 it requests.

     In Kentucky, “the measure of damages for breach of contract

is ‘that sum which will put the injured party into the same

position he would have been in had the contract been performed.’”

Hogan v. Long, 922 S.W.2d 368, 371 (Ky. 1995) (quoting Perkins

Motors, Inc. v. Autotruck Federal Credit Union, 607 S.W.2d 429,

430 (Ky. Ct. App. 1980)).

     Here,   Middle   Anchor   claims   it   “is   entitled   to   recover

[$3,211,547.43], as it will place Middle Anchor in the position in

which it would have been had Kinnucan not breached the Lease.” [DE

11, at 6]. Kinnucan correctly asserts the Lease requires Middle

Anchor to “‘use reasonable efforts to relet the Leased Premises .

. . ,’” [DE 14, at 2 (emphasis omitted) (quoting [DE 11-1])], and

“[t]his is consistent with Kentucky law which requires a landlord

                                   5
to mitigate damages when a tenant breaches a lease,” [DE 14, at 2

(citing Dulworth v. Hyman, 246 S.W.2d 993, 996 (Ky. 1952); Deskins

v. Estep, 314 S.W.3d 300, 305 (Ky. Ct. App. 2010); Morgan v. Scott,

291 S.W.3d 622, 640 (Ky. 2009))]; see also Fifth Third Bank v.

Waxman, 726 F. Supp. 2d 742, 750 (E.D. Ky. 2010) (citing Smith v.

Ward, 256 S.W.2d 385, 388 (Ky. 1953); Davis v. Fischer Single

Family Homes, Ltd., 231 S.W.3d 767, 780 (Ky. Ct. App. 2007) (“Under

Kentucky      law,   non-breaching    parties   are    required    to   take

reasonable efforts to mitigate their damages.”)). “[I]t is well

established that the ‘duty to mitigate is not absolute; recovery

is diminished only to the extent that the plaintiff fails to

mitigate the damages as they would be mitigated by an ordinary,

reasonable person under similar circumstances.’” Waxman, 726 F.

Supp. 2d at 750-51 (quoting Morgan, 291 S.W.3d at 641 n.49). “It

is well-settled that the party claiming a failure to mitigate has

the burden of proof on that issue.” Alliant Tax Credit Fund 31-A,

Ltd. V. Murphy, 494 F. App’x 561, 572-73 (6th Cir. 2012) (citing

Waxman, 726 F. Supp. 2d at 751).

     In the present case, Middle Anchor insists, “Despite its

diligent efforts to do so, Middle Anchor has been unable to

successfully locate a new tenant for the Premises, and therefore,

is not receiving any rental payments.” [DE 11, at 6]. Kinnucan

contends, “Whether Middle Anchor has used ‘reasonable efforts’ to

relet   the    premises,   and   thereby   mitigated   its   damages,   is   a

                                      6
question of fact, not law.” [DE 14, at 3 (citing Nohr v. Hall’s

Rentals, LLC, No. 2011-CA-000646-MR, 2013 WL 462004 (Ky. Ct. App.

Feb. 8, 2013))]. While the question of whether a plaintiff has

used reasonable efforts to mitigate their damages can, and often

does, present factual issues, Kinnucan has failed to satisfy its

burden of proof by presenting evidence of reasonable efforts Middle

Anchor should have used to mitigate its damages. See Waxman, 726

F. Supp. 2d at 751 (finding that since the defendants failed to

present evidence of reasonable efforts the plaintiff should have

taken to mitigate damages, a jury could not reasonably determine

the plaintiff failed to use reasonable efforts to mitigate); see

also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986)

(“[T]he [nonmoving party] must present affirmative evidence in

order    to   defeat   a    properly       supported      motion    for   summary

judgment.”).

      Instead of presenting evidence of Middle Anchor’s alleged

failure to use reasonable efforts to mitigate its damages, Kinnucan

asserts, “Testimony from factual witnesses and expert real estate

agents   on    the   leasing    opportunities       for    the     premises,   the

anticipated period of time for re-leasing the premises and the

expected rent amount to be received are all factual issues that

need to be presented and resolved . . . .” [DE 14, at 3]. Not only

has   Kinnucan   failed    to   present     any   evidence    to    support    this

conclusory statement, Kinnucan did not respond to Middle Anchor’s

                                       7
Interrogatory No. 9 asking Kinnucan to describe the factual basis

for    its   assertion   that    Middle       Anchor   failed   to   mitigate   its

damages. [DE 15, at 4 n.3 (citing [DE 15-1, at 10])]. Also, when

the Parties submitted their March 27, 2019 Joint Rule 26 Report

[DE 8], they stated that they did not “anticipate that the use of

experts will be necessary in this case.” [DE 8, at 3]. A conclusory

statement, such as Kinnucan’s assertion, without some supporting

evidence, cannot create a genuine issue of material fact sufficient

to defeat summary judgment. Alexander v. CareSource, 576 F.3d 551,

560 (6th Cir. 2009) (citing Lewis v. Philip Morris Inc., 355 F.3d

515, 533 (6th Cir. 2004); Doren v. Battle Creek Health System, 187

F.3d    595,   598–599    (6th    Cir.        1999)    (“Conclusory    statements

unadorned with supporting facts are insufficient to establish a

factual dispute that will defeat summary judgment.”)).

       Although Middle Anchor is entitled to summary judgment on

damages for rent, and Middle Anchor’s alleged failure to use

reasonable efforts to mitigate does not create a genuine issue of

material fact, Middle Anchor is not entitled to the $3,211,547.43

it seeks. Since Kinnucan failed to support its mitigation of

damages argument with facts, the Court will grant Middle Anchor’s

Motion for Summary Judgment [DE 11], insofar as it pertains to

Middle Anchor’s request for damages for unpaid rent from the time

of default in December 2018 to the date of this order. However, as

Kinnucan correctly asserts, “Middle Anchor is seeking not only

                                          8
past due rent and related charges, but also accelerated rent and

related charges through the remainder of the lease term which does

not end until April 30, 2026.” [DE 14, at 2]. In relevant part,

Section 11.2 of the Lease states the following:

     The exercise by Landlord of any right granted in this
     Section shall not relieve Tenant from the obligation to
     make all rental payments, and to fulfill all other
     covenants required by this Lease, at the time and in the
     manner provided herein, and, if Landlord so desires, all
     current and that portion of future rent and other
     monetary obligations due hereunder which exceeds the
     fair market value of such rent and charges shall become
     immediately due and payable. Tenant throughout the
     remaining Term hereof shall pay Landlord, no later than
     the last day of each month during the Term, the then
     current excess, if any, of the sum of the unpaid rentals
     and costs to Landlord resulting from such default by
     Tenant over the proceeds, if any, received by Landlord
     from such reletting, if any, but landlord shall have no
     liability to account to Tenant.

[DE 11-1, at 17].

     In Nohr, a case that is similar to that which is presently

before this Court, the Court of Appeals of Kentucky found that in

the event of default by non-payment of rent, a lease allowed

recovery of future rental payments as they accrued under the terms

of the lease by providing, “[T]he Lessor may . . . declare the

said term ended and enter into possession of said premises and sue

for and recover all rent and damages accrued or accruing under

this lease or arising out of any violation thereof . . . .” 2013

WL 462004, at *2-4 (emphasis omitted). However, citing the Court

of Appeals of Kentucky’s decision in Jordan v. Nickell, 253 S.W.2d


                                9
237 (Ky. 1952) regarding the doctrine of anticipatory breach, the

Nohr Court found that the lessor was entitled to recover rental

payments only as they became due. Nohr, 2013 WL 462004, at *4.

     In Jordan, the Court of Appeals of Kentucky, acknowledging

“the doctrine of anticipatory is recognized in Kentucky” and “may

be applied to rental as well as other contracts,” found that the

doctrine does not “justify[] the acceleration of payments under a

contract where the due dates of such payments are definitely fixed

by the contract.” 253 S.W.2d at 239 (citing Paducah Cooperage Co.

v. Arkansas Stave Co., 237 S.W. 412 (Ky. 1922); Fidelity and

Deposit Company of Maryland v. Brown, 20 S.W.2d 284 (Ky. 1929); 51

C.J.S., Landlord and Tenant, § 250, p. 883).

     Like the lessor in Nohr, Middle Anchor is entitled to damages

for unpaid rent and related charges, but it is only entitled to

such damages as the rental payments become due and Kinnucan fails

to pay them. Middle Anchor cannot recover for rental payments that

have yet to become due because the alleged harm to Middle Anchor

has yet to occur. Moreover, at some point between now and the end

of the lease term, April 30, 2026, Middle Anchor may find a new

tenant for the leased premises, so it is possible that Middle

Anchor will not, in fact, be continuously harmed by Kinnucan’s

default throughout the entirety of the lease term. Therefore, the

Court   will   grant   in   part   Middle   Anchor’s   Motion   for   Summary

Judgment [DE 11], insofar as it pertains to Middle Anchor’s request

                                      10
for damages pertaining to unpaid rent and related charges for

rental payments that have become due. However, Middle Anchor’s

Motion for Summary Judgment [DE 11] will be denied in part, insofar

as it requests damages for unpaid rental payments that have yet to

become due.

     The Court will direct Middle Anchor to file a status report,

with an attached invoice, or other form of accounting for the

Leased Premises, showing the amount of unpaid rent and related

charges for rental payments that have become due. If Middle Anchor

has mitigated damages by reletting the Leased Premises to another

tenant since Kinnucan’s October 11, 2019 Sur-Reply [DE 18], that

should be accounted for in the proposed damages amount. Middle

Anchor need not account for reletting that occurred prior to

Kinnucan’s    Sur-Reply   [DE   18],    Kinnucan’s   last   opportunity   to

object to Middle Anchor’s Motion [DE 11], because Kinnucan failed

to argue what reasonable efforts Middle Anchor could have used to

mitigate damages. Kinnucan will have an opportunity to respond to

Middle Anchor’s status report.

                   B. DAMAGES FOR ATTORNEYS’ FEES

     In Middle Anchor’s Motion for Summary Judgment [DE 11], Middle

Anchor argues that due to Kinnucan’s breaches and defaults, Middle

Anchor is entitled to reasonable attorneys’ fees in the amount of

$5,967.50. [DE 11, at 6]. Section 11.5 of the Lease states the

following:

                                       11
      If at any time Tenant shall be in default hereunder, and
      if Landlord shall deem it necessary to engage attorneys
      to    enforce   Landlord’s    rights   hereunder,    the
      determination of such necessity to be in the sole
      discretion of Landlord, Tenant will reimburse Landlord
      for court costs, reasonable attorney’s fees (in both the
      trial court and appellate courts) and all other actual,
      out-of-pocket reasonable expenses.

[DE 11-1, at 18]. Since there is no dispute that Kinnucan is in

default, the Lease clearly states Middle Anchor is entitled to

attorneys’ fees and costs associated with this action. Id.

      In addition to Middle Anchor’s argument regarding its alleged

entitlement to attorneys’ fees, Middle Anchor asserts that after

the Court enters this opinion, it can submit a final attorneys’

fees amount. [DE 11, at 6 n.21]. 1 Also, Middle Anchor offers to

“provide more detailed attorneys’ fees records, an affidavit of

reasonable, or any additional information the Court may require.”

Id.

      Kinnucan contends that Middle Anchor’s assertion that it will

submit a final attorneys’ fees amount after the Court’s decision

and offer to provide more information regarding the requested

attorneys’    fees   suggests   Middle     Anchor   anticipates   additional

proceedings are needed to determine the reasonableness of Middle

Anchor’s requested attorneys’ fees. [DE 14, at 2]. Kinnucan further

contends that Middle Anchor’s redacted billing records [DE 11-6]



1Footnote 21 in Middle Anchor’s Motion [DE 11] mistakenly references Kinnucan’s
attorneys’ fees, but Middle Anchor is clearly referring to its own attorneys’
fees.

                                      12
are inadequate and further evidence of the reasonableness of Middle

Anchor’s attorneys’ fees is needed. [DE 18, at 2]. In reply, Middle

Anchor clarifies it was not anticipating additional proceedings

and “was simply reserving the right to provide the Court with

updated documentation in the event that Kinnucan responded to the

Motion and caused Middle Anchor to incur additional fees.” [DE 15,

at 6].

       “‘The primary concern in an attorney fee case is that the fee

awarded be reasonable, that is, one that is adequately compensatory

to attract competent counsel yet which avoids producing a windfall

for lawyers.’” Miller v. Davis, 267 F. Supp. 3d 961, 994 (E.D. Ky.

July 21, 2017) (citing Adcock–Ladd v. Sec'y of Treasury, 227 F.3d

343, 349 (6th Cir. 2000)). “The most useful starting point for

determining the amount of a reasonable fee is the number of hours

reasonably expended on the litigation multiplied by a reasonable

hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). “The

party seeking attorneys' fees bears the burden of documenting his

entitlement to the award.” Reed v. Rhodes, 179 F.3d 453, 472 (6th

Cir. 1999). “The fee applicant ‘should submit evidence supporting

the hours worked and rates claimed.’” Id. (quoting Hensley, 461

U.S.   at   433).   “Th[e]   Court   has   broad   discretion   in   awarding

attorneys' fees under a valid contractual authorization for an

award of such fees.” Herdguard, LLC v. NXT Generation Pet, Inc.,

No. 5:16-cv-468-JMH-EBA, 2019 WL 3082458, at *2 (E.D. Ky. July 15,

                                      13
2019) (citing Graceland Fruit, Inc. v. KIC Chems., Inc., 320 F.

App'x 323, 328 n.6 (6th Cir. 2008)). “[T]he Court is required to

‘provide a concise but clear explanation of its reasons for’

awarding a certain amount of fees.” Davis, 267 F. Supp. 3d at 995

(quoting Hensley, 461 U.S. at 437). Therefore, the Court will

address the reasonableness of both the hourly rates and the hours

expended.

                    1. REASONABLE HOURLY RATE

     “A trial court, in calculating the ‘reasonable hourly rate’

component of the lodestar computation, should initially assess the

‘prevailing market rate in the relevant community.’” Adcock–Ladd,

227 F.3d at 350. “To determine a reasonable hourly rate, courts

use as a guideline the prevailing market rate, which is defined as

‘the rate that lawyers of comparable skill and experience can

reasonably expect to command within the venue of the court of

record.’” Ne. Ohio Coal. for the Homeless v. Husted, 831 F.3d 686,

715 (6th Cir. 2016) (quoting Geier v. Sundquist, 372 F.3d 784, 791

(6th Cir. 2004)). “Therefore, ‘the appropriate rate is . . . the

market rate in the venue sufficient to encourage competent lawyers

in the relevant community to undertake legal representation.’”

Davis, 267 F. Supp. 3d at 995 (quoting Husted, 831 F.3d at 715-

16). “A district court may look to ‘a party's submissions, awards

in analogous cases, state bar association guidelines, and its own

knowledge and experience in handling similar fee requests.’” Id.

                                14
(quoting Van Horn v. Nationwide Prop. & Cas. Ins., 436 F. App’x.

496, 499 (6th Cir. 2011)). “Furthermore, while the district court

may   take    into    consideration       an   attorney's       skill    level    in

identifying     the    market   rate,   [the       Sixth]   Circuit     holds    that

‘reasonable’ fees need not be ‘liberal’ fees . . . .” Husted, 831

F.3d at 716 (quoting Coulter v. Tennessee, 805 F.2d 146, 149 (6th

Cir. 1986), abrogated on other grounds by Husted, 831 F.3d at 725).

      In the present case, the updated billing records [DE 15-2]

submitted by Middle Anchor include entries showing who performed

the work in this matter. According to both the updated billing

records [DE 15-2] and Middle Anchor’s Reply [DE 15, at 6 n.10],

attorneys Emma R. Wolfe and Logan J. Mayfield and paralegal Angela

W. Coates handled this matter. What the updated billing records

[DE 15-2] and Middle Anchor’s Motion [DE 11] and Reply [DE 15]

fail to provide is the specific hourly rates for Wolfe, Mayfield,

and Coates. By reviewing the updated billing records [DE 15-2],

the Court can calculate the hourly rates of each attorney and

paralegal, but those calculations raise more questions.

      According to the updated billing records [DE 15-2], the rates

are as follows: $260.00 per hour for Wolfe, $220.00 per hour for

Mayfield, and $215.00 per hour for Coates. Middle Anchor provides

no description of attorneys Wolfe and Mayfield’s level of skill

and experience, so the Court is unable to determine the rate an

attorney     with    comparable   skill      and   experience    can    reasonably

                                        15
expect   to   demand.   In     addition       to     providing     insufficient

information   about   Middle   Anchor’s       counsel,    Middle     Anchor   has

neither submitted any affidavits or proof about the prevailing

rates for attorneys in this community nor cited to any analogous

cases where similar attorneys’ fees were awarded. As a result, the

Court must look to fee awards in similar cases in the Eastern

District of Kentucky.

     In Herdguard, LLC, a breach of contract case, this Court

determined a blended $250.00 hourly rate was reasonable, where the

Court found that a $300.00 hourly rate would be reasonable for an

experienced   trial   attorney,   a        $175.00   hourly   rate    would   be

appropriate for associates, and the Court could not conclusively

determine how many hours were spent by each attorney. 2019 WL

3082458, at *6. Also, in Herdguard, LLC, this Court compared the

hourly rates for attorneys in the Eastern District of Kentucky and

found as follows:

     In similar types of litigation, courts in the Eastern
     District of Kentucky have awarded rates of $300 per hour
     for experienced attorneys and between $150 and $180 per
     hour for associates. See, e.g., Doe v. Kentucky, ex rel.
     Tilley, No. 3:15-cv-014-GFVT-EBA, 2018 WL 1629108 at *1
     (E.D. Ky. Apr. 4, 2018) (granting $300 per hour to an
     experienced attorney in an action brought under 42
     U.S.C. § 1983); Laney v. Getty, No. 5:12-cv-306-DCR,
     2014 WL 5167528, at *3 (E.D. Ky. Oct. 14, 2014) (awarding
     $300 rate for experienced attorney and $180 rate for
     less-experienced associate); Am. Canoe Ass'n v. City of
     Louisa, 683 F. Supp. 2d 480, 488 (E.D. Ky. 2010) (finding
     $300 rate for partner-level work, $150 rate for
     associate-level work, and $75 rate for paralegal work
     appropriate).

                                      16
Id. While   the   experience   of   attorneys     Wolfe   and    Mayfield   is

unclear, their respective rates of $260.00 and $220.00 are not

unreasonable based on the prevailing market rate in this district.

     However, Middle Anchor is also asking the Court to award fees

that include hours completed by Coates, a paralegal, at an hourly

rate that is only $5.00 less than Mayfield, an attorney, without

providing proof that such a rate for a paralegal is reasonable

within this community. The Court is unable to find any Eastern

District of Kentucky case where a paralegal rate of $215.00 was

found to be reasonable.

     In Am. Canoe Ass'n, an action brought under the Clean Water

Act, the Court found a $75.00 hourly rate for paralegals was

reasonable. 683 F. Supp. 2d at 488. In Dublin Eye Associates, P.C.

v.   Massachusetts   Mut.   Life    Ins.   Co.,    a   complex    commercial

litigation case, the Court awarded paralegals an hourly rate of

$110.00. No. 5:11-cv-DCR-EBA, 2015 WL 226046, at *3 (E.D. Ky. Jan.

16, 2015). In Elliott v. Metropolitan Life Ins. Co., an ERISA

action, the Court determined a $95.00 hourly rate for a paralegal

was reasonable. No. 04-cv-174-DLB, 2007 WL 4192001, at *5 (E.D.

Ky. Nov. 13, 2007). In McKinney v. Astrue, the Court found $85.00

was a reasonable hourly rate for an experienced paralegal. No. 08-

cv-309-GWU, 2009 WL 1956457, at *3 (E.D. Ky. July 8, 2009) (citing

K.L. v. Scott County Schools, Lexington Civ. Action No. 070–62–


                                    17
JMH, 2007 WL 1875663 (E.D. Ky. June 28, 2007)). Most recently, the

Honorable Danny C. Reeves awarded an hourly rate of $117.27 for a

paralegal in a copyright infringement case. Broadcast Music, Inc.

v. Lockhart, No. 5:18-cv-215-DCR, 2019 WL 1560873, at *2 (E.D. Ky.

Apr. 10, 2019). Considering the hourly rates previously awarded to

paralegals in the Eastern District of Kentucky and the relative

simplicity of this breach of contract case, where the breach of

the Lease was undisputed, the Court finds an hourly rate of $100.00

for Coates’s hours claimed is reasonable.

                     2. REASONABLY EXPENDED HOURS

     “In calculating a fee applicant's lodestar, a district court

should   exclude   hours   that   were   not   ‘reasonably   expended’   by

counsel.” Ohio Right to Life Soc'y, Inc. v. Ohio Elections Comm'n,

590 F. App’x. 597, 602 (6th Cir. 2014) (quoting Hensley, 461 U.S.

at 434). The prevailing party “bears the burden of establishing

entitlement to an award and documenting the appropriate hours

expended and hourly rates.” Hensley, 461 U.S. at 437. “Where the

documentation of hours is inadequate, the district court may reduce

the award accordingly.” Id. “[D]ocumentation offered in support of

the hours charged must be of sufficient detail and probative value

to enable the court to determine with a high degree of certainty

that such hours were actually and reasonably expended in the

prosecution of the litigation.” Imwalle v. Reliance Med. Prods.,

Inc., 515 F.3d 531, 533 (6th Cir. 2008); see also United Slate,

                                    18
Tile & Composition Roofers, Damp & Waterproof Workers Ass’n, Local

307 v. G & M Roofing & Sheet Metal Co., 732 F.2d 495, 502 n.2 (6th

Cir. 1984). “There is no precise rule or formula for making these

determinations.” Hensley, 461 U.S. at 436. “The district court may

attempt to identify specific hours that should be eliminated, or

it may simply reduce the award.” Id. at 436–37.

     “‘Purely clerical or secretarial’ tasks are not compensable.”

Davis, 267 F. Supp. 3d at 996 (quoting Missouri v. Jenkins, 491

U.S. 274, 288 n.10 (1989)). “Clerical work involves tasks that do

not require legal knowledge, such as filing motions, preparing or

reviewing    summons,    and    receiving    and        filing    correspondence.”

Davis, 267 F. Supp. 3d at 996 (citing Lay v. Astrue, No. 5:10-cv-

346-DLB, 2012 WL 5988822, at * 5 (E.D. Ky. Nov. 29, 2012) (citing

B & G Mining, Inc. v. Office of Workers' Comp. Programs, 522 F.3d

657, 666 (6th Cir. 2008) (“While reviewing correspondence can

constitute    legal     work,    receiving        and    filing     correspondence

presumably constitutes clerical work.”))). Additionally, “‘Block

billing involves identifying more than one task in a single billing

entry.’” Davis, 267 F. Supp. 3d at 997 (quoting Gibson v. Scott,

No. 2:12-cv-1128-GCS, 2014 WL 661716, at *4 (S.D. Ohio Feb. 19,

2014)).   “‘Block     billing   is   not    per    se    improper;    it   ‘can   be

sufficient’ if the description of the work performed is adequate.’”

Davis, 267 F. Supp. 3d at 997 (quoting Husted, 831 F.3d at 705

n.7). However, the use of block billing in entries that contain

                                      19
clerical work render it impossible for the Court to determine the

exact amount of non-compensable time included in the requested

hours. Davis, 267 F. Supp. 3d at 997.

     Here,    Kinnucan   is     correct      that   Middle    Anchor’s    initial

redacted billing records [DE 11-6] insufficiently demonstrate the

reasonableness of Middle Anchor’s attorneys’ fees. Specifically,

due to the extensive redactions, the billing records [DE 11-6]

fail to provide sufficient detail for the Court to determine the

hours were reasonably expended. In reply to Kinnucan’s Response

[DE 14], Middle Anchor submitted updated billing records [DE 15-

2] that provide enough detail for the Court to determine the

reasonableness of Middle Anchor’s attorneys’ fees and only contain

redactions for work-product and privileged information. [DE 15, at

6 n.10].

     Middle Anchor’s updated billing records [DE 15-2] show Wolfe,

Mayfield, and Coates worked a collective 47.5 hours. However, many

of the fees requested by Middle Anchor are not compensable because

they include billing for clerical tasks. Also, many of Middle

Anchor’s   billing    entries    that     involve    clerical    tasks    can   be

characterized as “block billing.” Entries that include either

wholly clerical tasks or block billing that was not adequately

described enough to determine the percentage of the included non-

clerical     and   clerical   tasks       include    the     following:   Coates

electronically filing the Complaint [DE 1-1] and summonses, [DE

                                        20
15-2, at 2 (Jan. 22, 2019 Entry)]; Coates docketing the deadline

for Kinnucan to file an answer, Id. (Feb. 5, 2019 Entry); Coates

docketing the deadlines for the Parties to meet and report, Id. at

3 (Mar. 1, 2019 Entry); Coates electronically filing the Joint

Rule 26 Report [DE 8] and Corporate Disclosure Statement [DE 7]

and docketing the deadline to file the Joint Rule 26 Report [DE

8], [DE 15-2, at 4 (Mar. 27, 2019 Entries)]; Coates docketing the

deadlines found in the Scheduling Order [DE 9], [DE 15-2, at 4

(Apr. 8, 2019 Entry)]; Coates docketing the deadline for Kinnucan’s

discovery   responses,   Id.   at   5        (June   10,   2019   Entry);   Coates

electronically filing the Motion for Summary Judgment [DE 11] and

docketing the deadline for Kinnucan’s response, [DE 15-2, at 6

(Aug. 23, 2019 Entry)]; Coates docketing the Proposed Agreed Order

for Extension of Time [DE 12], [DE 15-2, at 6 (Sept. 13, 2019

Entry)]; and Coates docketing the deadline for Middle Anchor’s

Reply [DE 15], [DE 15-2, at 6 (Sept. 20, 2019 Entry)]. Considering

the previously mentioned fee entries that included Coates’s non-

compensable clerical tasks, the Court will exclude those hours

before calculating the lodestar amount.

     After reducing the 47.5 hours Wolfe, Mayfield, and Coates

worked by the 4.6 hours that included Coates’s non-compensable

clerical tasks, the amount of reasonably expended hours is 42.9.

Of the 42.9 reasonably expended hours, Wolfe worked 5.1 hours,

Mayfield worked 35.1 hours, and Coates worked 2.7 hours. Wolfe’s

                                        21
5.1 hours multipled by her $260.00 hourly rate equals $1,326.00.

Mayfield’s 35.1 hours multiplied by his $220.00 hourly rate equals

$7,722.00. Coates 2.7 reasonably expended hours multiplied by the

reasonable    hourly    rate   of   $100.00   equals   $270.00.   Thus,   the

lodestar amount is the sum of $1,326.00, $7,722.00, and $270.00,

which equals $9,318.00.

                       3. ATTORNEYS’ FEES ADJUSTMENT

     “The product of reasonable hours times a reasonable rate does

not end the inquiry.” Hensley, 461 U.S. at 434. “After determining

the lodestar amount, the court can adjust the fee upward or

downward    ‘to   reflect   relevant    considerations    peculiar   to   the

subject litigation.’” Davis, 267 F. Supp. 3d at 998 (quoting

Adcock–Ladd, 227 F.3d at 349). “However, ‘a ‘strong presumption’

favors the prevailing lawyer's entitlement to his lodestar fee.’”

Davis, 267 F. Supp. 3d at 998 (quoting Adcock–Ladd, 227 F.3d at

350). Additionally, “the extent of a plaintiff's success is a

crucial factor in determining the proper amount of an award of

attorney's fees under 42 U.S.C. § 1988.” Hensley, 461 U.S. at 440.

However, “‘[w]here a plaintiff has obtained excellent results, his

attorney should recover a fully compensatory fee,’ which will

typically    ‘encompass     all     hours   reasonably   expended    on   the

litigation.’” Davis, 267 F. Supp. 3d at 999 (quoting Hensley, 461

U.S. at 435). Therefore, “modifications to the lodestar are proper

only in certain ‘rare’ and ‘exceptional’ circumstances, supported

                                       22
by both ‘specific evidence’ on the record and detailed findings.”

Adcock–Ladd, 227 F.3d at 350 (quoting Pennsylvania v. Delaware

Valley Citizens' Council, 478 U.S. 546, 565 (1986)).

      In the present case, Middle Anchor’s Motion for Summary

Judgment [DE 11] will be granted in part, insofar as it pertains

to Kinnucan breaching the Lease and Middle Anchor’s request for

damages pertaining to unpaid rent and related charges for rental

payments that have become due. While Middle Anchor’s Motion for

Summary Judgment [DE 11] will be denied in part, insofar as it

requests damages for unpaid rental payments that have yet to become

due, Middle Anchor’s counsel has obtained an excellent result, and

Kinnucan does not argue otherwise. Additionally, there are no

“rare” or “exceptional” circumstances that support a reduction of

the   lodestar   amount,     so   Middle   Anchor   is   entitled   to    fully

compensatory attorneys’ fees. Davis, 267 F. Supp. 3d at 999 (citing

Adcock–Ladd, 227 F.3d at 350). Therefore, the undersigned will not

reduce the lodestar amount of $9,318.00.

      Since   the   filing   of   Middle   Anchor’s      Motion   for   Summary

Judgment [DE 11] and Reply [DE 15], Middle Anchor has filed various

documents related to the bench trial currently set for January 14,

2020. Both the trial and the final pretrial conference will be

cancelled due to the Court granting in part Middle Anchor’s Motion

for Summary Judgment [DE 11], insofar as it pertains to Kinnucan

breaching the Lease. However, under the Lease, Middle Anchor is

                                      23
entitled to reasonable attorneys’ fees, including those following

the filing of Middle Anchor’s Reply [DE 15], which have yet to be

reported to the Court. Therefore, the Court will give Middle Anchor

an opportunity to request attorneys’ fees for any work performed

since the filing of Middle Anchor’s Reply [DE 15], and Kinnucan

shall have an opportunity to respond.

                             C. COSTS

     As previously mentioned, in addition to attorneys' fees,

Middle Anchor is contractually entitled to recover costs as the

prevailing party in this litigation. [DE 11-1, at 18]. However,

“[i]t is the responsibility of the prevailing party to document

and provide evidence regarding the reasonableness of the costs and

expenses for which it is seeking an award.” Ohio Right to Life

Soc'y, Inc., 590 F. App’x. at 605 (quoting Waldo v. Consumers

Energy Co., 726 F.3d 802, 827 (6th Cir. 2013)). Here, Middle Anchor

correctly asserts it is entitled to reimbursement for court costs

and reasonable expenses, but it fails to describe the alleged costs

and expenses or provide any proof of the reasonableness of such

costs and expenses. Therefore, the Court is unable to award Middle

Anchor any costs and expenses. Accordingly,

     IT IS ORDERED as follows:

     (1) Middle Anchor’s Motion for Summary Judgment [DE 11] is

GRANTED IN PART, insofar as it pertains to Kinnucan breaching the

Lease, Middle Anchor’s request for damages pertaining to unpaid

                                 24
rent and related charges for rental payments that have become due,

and Middle Anchor’s request for attorneys’ fees;

     (2) Middle Anchor’s Motion for Summary Judgment [DE 11] is

DENIED IN PART, insofar as it requests damages for unpaid rental

payments that have yet to become due and costs and expenses related

to Kinnucan’s breach and default;

     (3) Middle Anchor is entitled to damages pertaining to unpaid

rent and related charges for rental payments that have become due;

     (4) Middle Anchor is entitled to $9,318.00 in reasonable

attorneys’ fees as the prevailing party in this action;

     (5) On or before MONDAY, DECEMBER 30, 2019, Middle Anchor

SHALL file a status report, with an attached invoice, or other

form of accounting for the Leased Premises, showing the amount of

unpaid rent and related charges for rental payments that have

become due. If Middle Anchor has mitigated damages by reletting

the Leased Premises to another tenant since Kinnucan’s October 11,

2019 Sur-Reply [DE 18], that should be accounted for in the

proposed damages amount;

     (6) On or before MONDAY, DECEMBER 30, 2019, Middle Anchor MAY

file a motion requesting attorneys’ fees for any work performed

since the filing of Middle Anchor’s Reply [DE 15];

     (7) On or before MONDAY, January 13, 2020, Kinnucan MAY file

a response to Middle Anchor’s status report and motion requesting

attorneys’ fees; and

                                25
     (8) The final pretrial conference set for December 9, 2019,

and the bench trial set for January 14, 2020 are CANCELLED.

     This the 6th day of December, 2019.




                               26
